Citation Nr: 1000617	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  05-35 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability; and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from October 1972 to 
November 1975.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in February 2008.  This matter was 
originally on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  A claim for service connection for herniated disc, status 
post hemilaminectomy was denied by a May 2003 rating 
decision.  Although the Veteran submitted a Notice of 
Disagreement (NOD) with that decision, he did not perfect his 
appeal after the Statement of the Case (SOC) was issued.  
Thus, the May 2003 rating decision was not appealed.  

2.  Evidence submitted subsequent to the May 2003 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision which denied service 
connection for herniated disc, status post hemilaminectomy is 
final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).

2.  New and material evidence has not been submitted since 
the May 2003 rating decision, and the claim of entitlement to 
service connection for a lumbar spine disability is not 
reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. §§ 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's February 2008 Remand, the Appeals 
Management Center (AMC) obtained the Veteran's records from 
the Social Security Administration (SSA) and issued a 
Supplemental Statement of the Case (SSOC).  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's February 2008 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
his or her entitlement to the underlying claim for the 
benefit sought.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
those element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In other words, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
The basis for the denial in the prior decision can be 
ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in August 2004, January 
2006, June 2006, and March 2008 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. 
App. at 473.  Together the letters informed the appellant of 
what evidence was required to reopen and substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2004, January 2006, June 2006, and March 
2008 letters told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and SSA records have been obtained to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

New and Material Evidence

A claim for service connection for herniated disc, status 
post hemilaminectomy was denied by a May 2003 rating decision 
in which an appeal was commenced but not perfected.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ § 3.104, 20.302, 
20.1103 (2002).  Thus, the May 2003 rating decision is final.  

The Veteran's application to reopen his claim was received in 
July 2004.  A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that it appears that the RO reopened the 
Veteran's claim of entitlement to service connection for 
herniated disc, status post hemi-laminectomy in an October 
2005 Statement of the Case but denied the claim on the 
merits.  On appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence 
warrants a reopening of the claims.  This is important 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The May 2003 rating decision denied service connection for 
herniated disc, status post hemilaminectomy on the basis that 
although the Veteran's service treatment records indicate 
that the Veteran was treated for pain and soreness in his 
back, no permanent residual or chronic disability was shown 
by the service treatment records or demonstrated by evidence 
following service.  The Board notes that the Veteran's 
service treatment records, which were of record at the time 
of the May 2003 rating decision, indicate that the Veteran 
presented on February 20, 1974 with complaint of pain and 
soreness in left shoulder and back caused by falling from 
bed.  Physical examination demonstrated tenderness in left 
shoulder and moderate range of motion.  No other complaints 
with respect to the Veteran's back are noted in the service 
medical records.  On the clinical examination for separation 
from service in October 1975, the Veteran's spine was 
evaluated as normal, and in November 1975, the Veteran 
acknowledged that there had been no change in his medical 
condition since his last separation examination.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted where the evidence shows that 
a Veteran had a chronic condition in service or during an 
applicable presumption period and still has the condition.  
38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Alternatively, when a 
chronic disease is not present during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology.  To prevail on the 
issue of service connection, there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).        

Based on the grounds stated for the denial of service 
connection for herniated disc, status post hemilaminectomy in 
the May 2003 rating decision, new and material evidence would 
consist of evidence of a current lumbar spine diagnosis and 
medical evidence linking such disorder to active service.  

In this regard, additional evidence received since the August 
2005 rating decision includes SSA records, VA treatment 
records, October 2005 VA spine examination, statements of he 
Veteran's wife, his friend, B.K.K., and statements of the 
Veteran including testimony presented in February 2007 at the 
RO.

The Board presumes that the evidence is credible.  See Justus 
v. Principi, 3 Vet. App. 510 (1992) (when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed).  

SSA records indicate that the Veteran presented to emergency 
room in February 1986 with history of acute low back pain 
after lifting a racing bike and experiencing a sudden, 
intense pain the lower back.  Previous medical history was 
positive for acute low back injury approximately one year 
prior which resolved in three days or so without sequelae.  
Diagnosis included acute lumbar strain, left leg sciatica, 
L5-S1 disc bulging without compression.  A March 1986 letter 
from Dr. J.H.M. noted that he saw the Veteran with low back 
pain and numbness in his left leg when he was lifting a 
motorcycle and a sudden pain hit him in the back and he fell 
on top of the motorcycle.  Dr. J.H.M. noted that the year 
prior, while working on some type of turning table, the 
Veteran injured his back and was off work for about six 
weeks.  In March 1987, the Veteran presented for first VA 
visit with history of back surgery in June 1986 and complaint 
of back trouble ever since.  A March 1987 letter by Dr. 
G.E.S. states that the Veteran was first seen and examined in 
his office for injury occurring on or about June 1, 1986 when 
he developed a sharp pain in his low back while knocking a 
hole in the back end of a pot using a 35-pound bar.  Dr. 
G.E.S. noted that the Veteran's past history was significant 
and noted that in 1985, the Veteran reported hurting his back 
while pulling on a welding machine.  X-rays revealed that he 
had pulled muscles.  He returned to work after approximately 
six weeks and then in February 1986 he reported that he was 
picking up a motorcycle when he developed sudden pain in his 
low back.  The Veteran returned to work in early April and 
continued to work until the incident of June 1, 1986.  The 
Veteran denied other major injury except for crushing injury 
to the right finger and noted a pilondial cyst removed.  The 
Veteran denied any medical history of symptomatology.     

SSA Disability Report, Part I - Information About Your 
Condition, indicates that the Veteran reported that his 
condition first bothered him June 1, 1986.  At the SSA 
psychiatric examination in November 1988, the Veteran 
reported a history of back pain dating back at least two 
years.

VA treatment records show current diagnoses of chronic low 
back pain, status post back surgery in 1985.  MRI of 
lumbosacral spine, February 21, 2007, questionable fatty 
marrow or hemangioma, L4-L5 with bulging disc, post operative 
changes L5-S1, degenerative joint disease at L5-S1, and mild 
arthritis.  

The October 2005 VA examiner noted that a review of the 
claims file indicated almost no information regarding an in-
service back injury except that the Veteran fell out of bed.  
The examiner noted that there appeared to be more treatment 
noted to the left arm and shoulder opposed to the back.  The 
examiner noted that he found no recurrence of the problem or 
return for medical treatment of the back and that the 
Veteran's discharge physical examination was negative.  The 
examiner noted that the first information he found concerning 
a back condition was in 1986.  The examiner opined that 
because of the lack of evidence, it was not likely that the 
Veteran's back condition was secondary to his active duty.

A statement by the Veteran's wife indicates that before the 
Veteran went into the Army, he walked very like everyone 
else, but that after he fell and injured his back, he began 
to walk more on his toes and the balls of his feet and not 
placing his feet flat on the ground.  A statement by the 
Veteran's friend, B.K.K. indicates that prior to going into 
the Army, the Veteran's physical appearance was normal and 
that sometime after he went into the Army, he began to walk 
with a limp and walking on his toes and that he was scared to 
walk on his feet.  B.K.K. stated that the Veteran had a fall 
while serving in the army and began to have some back 
problems.  

At the February 2007 RO hearing, the Veteran essentially 
testified that he had an incident while he was in service, 
that although his back hurt him, he did not complain about it 
enough, that he would take pain medicine that sick call 
personnel would give him, and that after he got out of the 
service, his back continued to hurt.  

The Veteran's February 2007 testimony is not entirely new.  
The Board notes that in his Notice of Disagreement with the 
March 2003 rating decision, the Veteran stated that he 
injured his back in a fall at Fort Knox, that he had very 
physical jobs including ammunition specialist and training 
NCO, and that he continued to have constant trouble with his 
back as evidenced by the frequent issue of pain killers, that 
he continued to have back trouble after leaving service, that 
he frequently hurt his back trying to do more than he was 
able to do, and that the condition escalated until he had to 
have surgery in 1986.

Although the new evidence includes current lumbar spine 
diagnoses, there is still not medical evidence linking any of 
these disorders to the Veteran's military service.  Thus, 
although most of the evidence received subsequent to the May 
2003 rating is new, the new evidence does not raise a 
reasonable possibility of substantiating the Veteran's claim. 
39 C.F.R. § 3.156(a).  Accordingly, the Board finds that the 
evidence received subsequent to May 2003 rating decision is 
not new and material and does not serve to reopen the claim.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement for service connection for a lumbar 
spine disability is not reopened.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


